         Case 1:17-cv-11011-GAO Document 223 Filed 12/02/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 ANDREW MOBUS,
          Plaintiff,

        v.                              C.A. No. 1:17-cv-11011-GAO

 BARD COLLEGE,
          Defendant.


  SUPPLEMENTAL FILING REGARDING DEFENDANT’S MOTION TO COMPEL
       PRODUCTION OF UNREDACTED PSYCHOTHERAPY RECORDS

       Pursuant to the Court’s order following the November 18, 2020 status hearing in this

matter (ECF No. 220), Defendant submits this update concerning Defendant’s Emergency

Motion to Compel Production of Unredacted Psychotherapy Records (ECF No. 205) (the

“Motion to Compel”). Following the filing of the Motion to Compel on January 7, 2020,

Plaintiff removed some—but not all—of the redactions to the treatment notes of Plaintiff’s

treating psychiatrist, Dr. Michael Laikin (the “Laikin Records”). The Laikin Records form the

basis for the assertions of Plaintiff’s expert witnesses that Plaintiff’s expulsion from Bard

College at Simon’s Rock (“Simon’s Rock” or the “College”) has rendered him forever unable to

continue his education or work in any capacity, and that Plaintiff is thus entitled to over eight

million dollars in damages. Defendant continues to seek the Court’s assistance in obtaining a

complete and unredacted copy of these important documents, which are highly relevant and

entirely unprotected by any conceivable legal privilege.

       Before filing the Motion to Compel, Defendant’s counsel conferred with Plaintiff’s

counsel multiple times seeking to resolve this dispute without Court intervention. See

Memorandum in Support of Defendant’s Emergency Motion to Compel Production of
          Case 1:17-cv-11011-GAO Document 223 Filed 12/02/20 Page 2 of 4




Unredacted Psychotherapy Records (ECF No. 206) (the “Memorandum”), pp. 5–6. Throughout

those discussions, Plaintiff refused to provide the Laikin Records in unredacted form, thus

prompting the filing of the Defendant’s Motion to Compel. See id. The day after Defendant

filed its motion, however, Plaintiff agreed to remove “all but one” redaction from the Laikin

Records. To date, Plaintiff has refused to remove the remaining redaction.

         Review of the previously redacted text has only served to raise further concerns about the

remaining redaction. In originally seeking to justify Plaintiff’s wholesale refusal to produce the

unredacted Laikin Records, Plaintiff’s counsel stated that the redacted text reflected

“improvident disclosures” of communications between Plaintiff and his attorneys, but that has

proven to be inaccurate. After several of the Laikin Records were produced in unredacted form,

Defendant discovered that the redactions concealed Dr. Laikin’s notes about his own discussion

with another expert witness and Plaintiff’s statements to Dr. Laikin about his “reluctance” to

speak with an expert witness, not any information about attorney-client communications.

         Subsequent expert deposition discovery has only underscored the prejudice that

Defendant faces without access to the unredacted Laikin Records, as it has been revealed that

Plaintiff has provided the Laikin Records in unredacted form to his own experts, while at the

same time untenably arguing that Defendant’s experts may only review redacted versions of

those same records. As set forth in detail in the Memorandum, Plaintiff’s psychiatric expert, Dr.

Robert Goldstein, has relied upon the Laikin Records as support for the opinions he seeks to

present to the jury, including his assertion that Plaintiff is “highly unlikely” to resume his

education or obtain gainful employment.1 Memorandum, pp. 3–4. During his deposition on

February 7, 2020, Defendant’s counsel showed Dr. Goldstein the Laikin Records that had been


1
          In turn, Plaintiff’s economics expert relies on Dr. Goldstein’s conclusions as the basis for her assertion that
Plaintiff has suffered financial losses between $4,292,480 and $8,470,683. See Memorandum, p. 4.


                                                            2
        Case 1:17-cv-11011-GAO Document 223 Filed 12/02/20 Page 3 of 4




provided to the Defendant, which contained multiple “blackouts” (i.e., redactions). Dr.

Goldstein testified that the Laikin Records that he had received, reviewed, and on which he

based his expert opinion, did not have any blackouts. See Transcript of the Deposition of Robert

Goldstein, attached hereto as Exhibit A, 208:22–211:10. When shown the blackouts in

Defendant’s copy of the Laikin Records, Dr. Goldstein immediately commented, “That’s

strange.” Id. at 209:9–16.

       Defendant agrees with Dr. Goldstein’s assessment—the redactions are “strange.” They

are also wholly unjustifiable. Without equal access to the complete and unredacted documents

on which Dr. Goldstein relied, Defendant faces an unfair disadvantage as it prepares to cross

examine Dr. Goldstein and to present the testimony of its own psychiatric expert.

       For these reasons, and for the reasons set forth in the Motion to Compel, the

Memorandum, and all other supporting documentation, Defendant respectfully requests that the

Court GRANT the Motion to Compel.

                                             BARD COLLEGE,
                                             By its attorneys,

                                             /s/ Scott A. Roberts
                                             Scott A. Roberts (BBO No. 550732)
                                                     sroberts@hrwlawyers.com
                                             Arielle B. Kristan (BBO No. 677048)
                                                     akristan@hrwlawyers.com
                                             HIRSCH ROBERTS WEINSTEIN LLP
                                             24 Federal Street, 12th Floor
                                             Boston, Massachusetts 02110
                                             Tel. (617) 348-4300 / Fax (617) 348-4343
Dated: December 2, 2020




                                                3
         Case 1:17-cv-11011-GAO Document 223 Filed 12/02/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I, Scott A. Roberts, certify that this document, filed through the Electronic Case Filing
(ECF) system, will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants on December 2, 2020.

                                              /s/ Scott A. Roberts
                                              Scott A. Roberts (BBO No. 550732)




                                                 4
